EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoff Pechie on 2/11/21.

Claims 1, 5, and 6 in the application have been amended as follows: 


1. (Currently Amended) A computer-implemented method for a task on a graphical processing unit (GPU), the method comprising:
obtaining a temperature of [[a]] computational [[unit]] units of the GPU; 
determining an increase to the temperature that would occur independently in each of an internal arithmetic logic unit (ALU) and a dynamic random-access memory (DRAM) of the GPU; and
accepting and executing the task to the GPU based on the increase to the temperature of [[a]] the computational [[unit]] units of the GPU,
wherein the computational units of the GPU comprise the ALU and the DRAM.


determining an increase to a temperature that would occur independently in each of an internal arithmetic logic unit (ALU) and a dynamic random-access memory (DRAM) of the GPU; and
accepting and executing the task to the GPU based on [[a]] the increase to the temperature 

6. (Currently Amended) A temperature-aware task scheduling system for a task on a graphical processing unit (GPU), said system comprising: 
a processor; and
            a memory, the memory storing instructions to cause the processor to:

determining an increase to a temperature that would occur independently in each of an internal arithmetic logic unit (ALU) and a dynamic random-access memory (DRAM) of the GPU; and
accepting and executing the task to the GPU based on the increase to the temperature 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.